UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 30, 2016(Fiscal 2015) Commission File Number 01-34219 DESTINATION XL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 04-2623104 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 555 Turnpike Street, Canton, MA (Address of principal executive offices) (Zip Code) (781) 828-9300 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market, LLC Securities registered pursuant to Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfilerx Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of August 1, 2015, the aggregate market value of the Common Stock held by non-affiliates of the registrant was approximately $116.6 million, based on the last reported sale price on that date. Shares of Common Stock held by each executive officer and director and by each person who owns 10% or more of the outstanding Common Stock have been excluded on the basis that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily determinative for other purposes. The registrant had 50,843,797 shares of Common Stock, $0.01 par value, outstanding as of May 13, 2016. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE We are filing this Amendment No. 1 to our Annual Report on Form 10−K for the fiscal year ended January 30, 2016 pursuant to General Instruction G(3) to Form 10−K for the purposes of filing the information required to be disclosed pursuant to Part III of Form 10−K. Except for the amendments described above, this Form 10−K/A does not modify or update the disclosure in our Annual Report on Form 10−K for the fiscal year ended January 30, 2016 filed with the Securities and Exchange Commission on March 18, 2016. TABLE OF CONTENTS PAGE PART III ITEM 10. Directors, Executive Officers and Corporate Governance 2 ITEM 11. Executive Compensation 6 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 31 ITEM 14. Principal Accounting Fees and Services 32 PART IV ITEM 15. Exhibits, Financial Statement Schedules 33 SIGNATURES 34 1 PART III. Item10. Directors, Executive Officers and Corporate Governance Set forth below is certain information regarding our directors, including information furnished by them as to their principal occupations and business experience for the past five years, certain directorships held by each director within the past five years, their respective ages as of May 20, 2016, committee membership, and the year in which each became a director of our Company: Name Age Director Since Audit Compensation Nominating and Corporate Governance Cybersecurity and Data Privacy (1) Seymour Holtzman, Executive Chairman of the Board and Director 80 David A. Levin,President and Chief Executive Officer 65 Alan S. Bernikow, Director (2) 75 X Jesse Choper, Director (3) 80 C X John E. Kyees, Director 69 X C Willem Mesdag, Director 62 X X Ward K. Mooney, Director 67 X X George T. Porter, Jr., Director 69 C Mitchell S. Presser, Director 51 C X Ivy Ross, Director 60 X C current member and committee chairperson
